IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                           United States Court of Appeals
                                                                    Fifth Circuit

                                                                FILED
                                                            October 12, 2009
                                No. 09-30092
                                                        Charles R. Fulbruge III
                                                                Clerk
LATONJA DAVIS, individually and on behalf of Ebony Sherise Davis;
ALBERT DAVIS, individual and on behalf of Ebony Sherise Davis

                                   Plaintiffs-Appellants

v.

CITY OF BUNKIE; GERARD MOREAU; MARY FANARA,

                                   Defendants-Appellees




                Appeal from the United States District Court
                   for the Western District of Louisiana
                          USDC No. 1:06-CV-1266


Before REAVLEY, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:*
     Plaintiffs-Appellants LaTonja Davis and Albert Davis, individually and on
behalf of their minor child, Ebony Sherise Davis, appeal the district court’s
summary judgment dismissal of their 42 U.S.C. § 1983 and state law negligence


     *
       Pursuant to 5TH CIR . R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR . R. 47.5.4.
and respondeat superior claims against Defendants-Appellees the City of
Bunkie, its mayor (Gerard Moreau), and its police chief (Mary Fanara), solely in
their official capacities. The Davises’ claims are based on the illegal sexual
relationship that developed between their minor daughter and a Bunkie police
officer, who is not a party to this appeal or to the underlying motion.
      “As long as the government entity receives notice and an opportunity to
respond, an official-capacity suit is, in all respects other than name, to be treated
as a suit against the entity.” Kentucky v. Graham , 473 U.S. 159, 166, 105 S. Ct.
3099, 87 L. Ed. 2d 114 (1985).      The Davises’ federal claims are grounded in
allegations that a policy or custom attributable to the City resulted in harm to
their daughter. Their state law claims are grounded in the allegedly negligent
supervision and investigation of the police officer who pursued the illegal
relationship with their daughter, as well as vicarious liability for his actions.
Having heard the arguments of counsel, and having reviewed the record on
appeal and the applicable federal and state law, we reach the same conclusions
as did the district court. Therefore, the judgment of that court is, in all respects,
AFFIRMED.